Citation Nr: 1142865	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-44 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  An August 2010 rating decision granted service connection for a gastric ulcer and assigned a 20 percent rating effective June 17, 2010.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2011, and a copy of the transcript is of record.  As the issue of service connection for a left shoulder disorder was withdrawn by the Veteran at his hearing, it is no longer part of his current appeal.


FINDINGS OF FACT

1.  All known and available medical records have been obtained; an attempt has been made to advise the Veteran under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for an acquired psychiatric disorder; and he has otherwise been assisted in the development of his claim.

2.  The Veteran does not have a psychiatric disorder, including depression, that is due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the April 2009 letter.  

The Veteran was informed in the April 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA compensation and pension examination was conducted in June 2009.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2011 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim, including at his personal hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the July 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claim

The Veteran seeks service connection for a psychiatric disorder, to include depression, due to service.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim, and the appeal will therefore be denied.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The medical evidence consists of the Veteran's service treatment records, VA examination reports dated in April 1985 and June 2009, treatment reports dated from April 2006 to March 2008, lay statements dated in 2009 and 2010, the July 2011 hearing testimony, and written statements by and on behalf of the Veteran.  

The Veteran's service treatment records reveal that he complained of marital problems in August 1970.  Alcohol intoxication was noted in October 1977.  It was noted in December 1979 that he was in an alcohol rehabilitation program.  It was reported in April 1980 that the Veteran was an alcohol abuser.  Alcohol abuse was noted again in June 1982.  According to a May 1983 Alcohol Rehab Committee meeting report, although the Veteran had been under pressure from his squadron to either improve or retire, he had been told that day that his performance had greatly improved; the Veteran said that "everything was going alright."

The Veteran checked the box for depression or excessive worry on his October 1983 separation medical history report; it was noted in the "physician's summary" on the back of the form that he had trouble sleeping, nerve related from job pressure.  His psychiatric condition in October 1983 was considered to be normal. 

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's psychiatric condition was reported to be normal on VA general medical examination in April 1985.  

VA treatment reports dated from April 2006 to March 2008 reveal a diagnosis of questionable depression in July 2007 and of depression in October 2007.

An undated statement from the Veteran's wife, which appears to have been added to the file in May 2009, discusses the Veteran's psychiatric problems.

A VA psychiatric evaluation, which included review of the claims files, was conducted in June 2009 by a psychologist.  The examiner noted the October 1983 separation medical history report, the contentions from the Veteran and his wife, and the evidence that the Veteran was not treated for depression until 2006.  The examiner diagnosed a depressive disorder and concluded that it was less likely as not that the Veteran's current depression is related to the note of a depressed mood on his separation medical record.  

Another review of the relevant evidence was conducted in September 2009 by the examiner who saw the Veteran in June 2009.  The examiner's nexus opinion was the same as in June 2009 because the Veteran's service treatment records suggest a history of problems with alcohol abuse and weight management, with a May 1983 notation that although the Veteran had been under pressure from his squadron to either improve or retire, he had been told that his performance had greatly improved and "everything was going alright." 

Recent lay statements from the Veteran's stepson and three friends of the Veteran, one of whom had know him for 25 years and another who had known him for 26 years, were added to the file in September 2010.  Although these statements did not address the Veteran's condition during service, they reported difficulties with depression over the years.

The Veteran and his wife testified at his personal hearing at the RO in July 2003 that he has depression that started in service and that he began receiving treatment for his psychiatric problems in 2005 or 2006.

The above evidence reveals that although the Veteran reported depression on his October 1983 separation evaluation, his psychiatric condition was noted to be normal.  When given a general VA medical evaluation in April 1985, there were no psychiatric complaints or findings.  The initial postservice complaints of depression recorded in treatment records were not until approximately 2005, which is many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Additionally, the Board notes that a VA psychiatric examiner concluded on evaluation in June and September 2009, which included review of the claims files, that the Veteran's current depressive disorder was less likely as not related to service.  This opinion is competent, credible, and highly probative of the issue on appeal.  There is no nexus opinion in favor of the claim.  
Due consideration has been given to the hearing testimony and written statements on file in support of the Veteran's service connection claim.  Although lay persons can provide competent evidence as to his or her observations, they cannot provide competent evidence to establish the etiology of any current diagnosis, to include whether the Veteran has a current psychiatric condition that is causally related to service.  Based on the above evidence, the Board finds the Veteran's statements that he has a depressive disorder that began in service to not be credible.  Consequently, service connection for a psychiatric disorder, including depression, is denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include depression, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


